Citation Nr: 0812806	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  03-04 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to accrued benefits based on a claim pending 
at the time of the veteran's death for service connection for 
end stage renal disease, claimed as secondary to service-
connected benign urethra stricture.

2.  Entitlement to accrued benefits based on a claim pending 
at the time of the veteran's death for entitlement to special 
monthly compensation (SMC) based on the need for aid and 
attendance or by reason of being housebound.

3.  Entitlement to service connection for the cause of the 
veteran's death.

4.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active service from November 1945 to December 
1946.  He died in August 2001.  The appellant in this case is 
the veteran's surviving spouse.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 administrative decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon, which determined that the appellant 
was not entitled to DIC benefits because she was not legally 
married to the veteran for at least one year prior to his 
death.  Subsequently, in a November 2002 administrative 
decision, the RO recognized as valid the marriage between the 
veteran and the appellant for VA purposes.

In January 2003, the RO issued a statement of the case (SOC) 
denying service connection for the cause of the veteran's 
death and entitlement to DIC benefits under 38 U.S.C.A. § 
1318.  Additionally, in a January 2003 rating decision, the 
RO denied service connection for end stage renal disease and 
entitlement to SMC, for the purpose of accrued benefits.

The appellant filed her substantive appeal (VA Form 9) in 
February 2003.  The Board construed this as a Notice of 
Disagreement with the January 2003 decisions denying service 
connection for end stage renal disease and entitlement to 
SMC, for the purpose of accrued benefits, as well as service 
connection for the cause of the veteran's death and 
entitlement to DIC benefits under 38 U.S.C.A. § 1318.  In 
March 2006, the Board remanded the matter to the RO for 
issuance of a Statement of the Case.  Manlincon v. West, 12 
Vet. App. 238 (1999).  Pursuant to the Board's remand 
instructions, the RO issued a Statement of the Case in March 
2007.  The appellant submitted a timely substantive appeal 
later that month.  

In connection with her appeal, a hearing at the RO was held 
in September 2007 before Kathleen K. Gallagher, a Veterans 
Law Judge who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who 
is rendering the determination in this case.

As set forth in more detail below, a remand is required with 
respect to the issues of service connection for end stage 
renal disease and entitlement to special monthly 
compensation, for accrued benefits purposes.  A remand is 
also required with respect to the claim of service connection 
for the veteran's death.  These issues are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  According to the certificate of death, the veteran died 
in August 2001 from end stage renal disease due to diabetes 
mellitus.

2.  At the time of his death, service connection was in 
effect for the following disabilities:  degenerative joint 
disease of the lumbar spine with lumbosacral strain, 40 
percent disabling; benign stricture of the urethra, 10 
percent disabling; status post right femur fracture with 
degenerative arthritis of the right hip, 30 percent 
disabling; disfiguring scar of the right cheek, 10 percent 
disabling; status post right pelvic fracture with ankylosis 
of the sacroiliac joint, 10 percent disabling; and status 
post fracture of the right sacrum, zero percent disabling.  
The veteran's combined disability rating was 70 percent, 
effective from October 6, 1988, and he had been in receipt of 
a total rating based on individual unemployability due to 
service-connected disabilities, effective from December 2, 
1999.  

3.  In September 2001, the appellant submitted an application 
for DIC benefits, including pursuant to 38 U.S.C.A. § 1318.  

4.  The veteran was not a prisoner of war, he was not in 
receipt of compensation at the 100 percent rate due to 
service-connected disability for a period of at least five 
years immediately after his discharge from active service, or 
for 10 or more years prior to his death, nor has the 
appellant alleged that he would have been in receipt of such 
compensation, but for clear and unmistakable error in a prior 
decision.


CONCLUSION OF LAW

The criteria for entitlement to Dependency and Indemnity 
Compensation benefits pursuant to 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a November 2005 letter, 
the RO notified the appellant of the information and evidence 
needed to substantiate and complete her claim for DIC 
benefits pursuant to 38 U.S.C.A. § 1318, and of what part of 
that evidence she was to provide and what part VA would 
attempt to obtain for her.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
advised the appellant to identify any additional information 
that she felt would support her claims.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

Here, the Board notes that although the November 2005 VCAA 
letter was not issued prior to the initial decision on the 
claim, no prejudice has resulted.  After issuing the letter, 
the RO reconsidered the claim, as evidenced by the March 2007 
Supplemental Statement of the Case.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006); see also Medrano v. 
Nicholson, 21 Vet. App. 165 (2007) (holding that a notice 
error may be cured by providing compliant notice, followed by 
a readjudication); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a Statement of the Case or Supplemental Statement of the 
Case, is sufficient to cure a timing defect).

The Board further finds that the appellant has not been 
prejudiced by the RO's failure to provide notice that 
complies with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Since DIC benefits under 38 U.S.C.A. § 1318 have been denied 
in the decision below, any issue about implementation of an 
award are not at issue.  

Similarly, although the November 2005 letter did not contain 
the level of specificity outlined by the Court in Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007), given the 
evidence of record and the question at issue in this case, no 
prejudice has resulted.  Specifically, the evidence does not 
show, nor does the appellant contend, that the veteran was 
rated totally disabled for the requisite time period to 
entitle her to DIC under section 1318.  Moreover, the 
appellant has not alleged that he would have been entitled to 
receive a total rating for the required period but for clear 
and unmistakable error in a previous rating decision.  See 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002) (any claim 
of CUE must be pled with specificity).  

As discussed in detail below, this case is therefore one in 
which the law is dispositive of the issue.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  Under such circumstances, the 
VCAA is not applicable.  See Manning v. Principi, 16 Vet. 
App. 534, 542-3 (2002) (holding that the VCAA has no effect 
on an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter); see 
also Juarez v. Principi, 16 Vet. App. 518, 521 (2002) (per 
curium order) (citing Parker as "holding VCAA inapplicable 
to claim that RO decision contained CUE"). 

With respect to any duty to assist, the Board notes that the 
veteran's service medical records are on file and the RO 
obtained all post-service medical records identified by the 
appellant.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. 
§ 3.159(c)(2), (3) (2007).  For the reasons discussed above, 
given the nature of the question at issue in this case, no 
additional development is necessary.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  




Background

In pertinent part, the veteran's service medical records show 
that he sustained injuries in an April 1946 truck accident in 
Germany, including a fracture of his right femur, pelvis and 
sacrum.  

In November 1951, the veteran submitted an original 
application for VA compensation benefits.  In a March 1952 
rating decision, the RO awarded service connection for 
residuals of a fracture of the upper third of the right 
femur, right pubis, and right sacrum, and assigned an initial 
10 percent rating.  The RO also granted service connection 
for a disfiguring scar of the right cheek, and assigned an 
initial 10 percent rating.  The veteran's combined disability 
rating was 20 percent, effective November 23, 1951.  The 
veteran was notified of the RO's decision and his appellate 
rights in a March 1952 letter, but he did not appeal.

In October 1988, the veteran submitted a claim for an 
increased rating for his service-connected disabilities.  He 
also indicated that he had developed additional disabilities 
as a result of his in-service accident, including a bladder 
condition.

In a May 1989 rating decision, the RO granted service 
connection for degenerative joint disease of the lumbar spine 
with lumbosacral strain and assigned an initial 40 percent 
rating.  In addition, the RO granted service connection for 
benign stricture of the urethra and assigned an initial 10 
percent rating.  Finally, the RO assigned increased ratings 
for the veteran's previously-service connected disabilities 
as follows:  status post right femoral fracture with 
degenerative arthritis right hip and limitation of motion, 20 
percent disabling; disfiguring scar of the right cheek, 10 
percent disabling; status post right pelvic fracture with 
ankylosis of the sacroiliac joint, 10 percent disabling; and 
status post fracture of the right sacrum, zero percent 
disabling.  The veteran's combined disability rating was 
increased to 70 percent, effective October 6, 1988.  He was 
notified of the RO's decision and his appellate rights in a 
May 1989 letter, but he did not appeal.

In August 1991, the veteran submitted another claim for an 
increased rating for his service-connected disabilities, 
including a temporary total rating based on a period of 
hospitalization.  In a September 1992 rating decision, the RO 
denied his claim, and confirmed and continued the ratings 
previously assigned.  The veteran was notified of the RO's 
decision and his appellate rights in a September 1992 letter, 
but he did not appeal.

In July 1999, the veteran submitted an application for a 
total rating based on individual unemployability due to 
service-connected disabilities.  

In an April 2000 rating decision, the RO confirmed and 
continued the ratings for the veteran's low back disability, 
pelvis fracture, and urethra stricture.  The RO increased the 
rating assigned for the residuals of a right femur fracture 
from 20 to 30 percent.  Finally, the RO awarded a total 
rating based on individual unemployability due to service-
connected disabilities, effective December 2, 1999, the date 
of a VA orthopedic examination showing increased disability.  
The veteran was notified of the RO's decision and his 
appellate rights in an April 2000 letter, but he did not 
appeal.

In August 2001, the veteran died.  According to the 
certificate of death, the cause of his death was sepsis due 
to end stage renal disease due to diabetes mellitus.  

The following month, the appellant submitted an application 
for DIC benefits.  


Applicable Law

Dependency and Indemnity Compensation (DIC) is awarded to a 
veteran's surviving spouse for death resulting from a 
service-connected disability.  38 U.S.C.A. § 1310 (West 
2002).  

If the veteran's death is not due to service-connected 
disability, a surviving spouse may still be entitled to DIC 
benefits in the same manner as if the veteran's death were 
service-connected if the veteran was, at the time of his 
death, in receipt of, or entitled to receive, compensation 
for a service-connected disability rated totally disabling 
if:  (1) the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death; or (2) the disability was continuously rated 
totally disabling for a period of not less than five years 
from the date of such veteran's discharge or other release 
from active duty; or (3) the veteran was a former prisoner of 
war who died after September 30, 1999, and the disability was 
continuously rated totally disabling for a period of not less 
than one year immediately preceding death.  See also 38 
C.F.R. § 3.22(a) (2007).

"Entitled to receive" means that the veteran filed a claim 
for disability compensation during his or her lifetime and 
one of the following circumstances is satisfied:  (1) the 
veteran would have received total disability compensation at 
the time of death for a service-connected disability rated 
totally disabling for the requisite period but for clear and 
unmistakable error committed by VA in a decision on a claim 
filed during the veteran's lifetime; or (2) additional 
evidence submitted to VA before or after the veteran's death, 
consisting solely of service department records that existed 
at the time of a prior VA decision but were not previously 
considered by VA, provides a basis for reopening a claim 
finally decided during the veteran's lifetime and for 
awarding a total service-connected disability rating 
retroactively for the requisite period.  38 C.F.R. § 3.22(b) 
(2007).

Claims for DIC benefits under 38 U.S.C.A. § 1318 must be 
adjudicated with specific regard given to decisions made 
during the veteran's lifetime, and without consideration of 
hypothetical entitlement to benefits raised for the first 
time after a veteran's death.  See Rodriguez v. Nicholson, 19 
Vet. App. 275 (2005), aff'd No. 2006-7023 (Fed. Cir. Jan. 7, 
2008).  


Analysis

As set forth above, in order to establish entitlement to DIC 
benefits under 38 U.S.C.A. § 1318 is to:  (1) meet the 
statutory duration requirements for a total disability rating 
at the time of the veteran's death; or (2) show that such 
requirements would have been met, but for clear and 
unmistakable error in a previous decision.  

In this case, however, none of the criteria for establishing 
entitlement to DIC under 38 U.S.C.A. § 1318 has been met.  
First, the veteran plainly did not meet the durational 
requirement for a total disability rating in existence during 
his lifetime under 38 U.S.C.A. § 1318, in that he was not 
rated at 100 percent for at least the first five years after 
his discharge from service, nor was he rated totally disabled 
for at least the last 10 years of his life, nor was he a 
prisoner of war.  The veteran had a combined evaluation of 70 
percent effective from October 6, 1988.  Effective December 
2, 1999, he was awarded a total rating based on individual 
unemployability due to service-connected disabilities.  He 
died in August 2001, less than two years later.  Thus, the 
time requirement for a total disability rating under 38 
U.S.C.A. § 1318 has not been met.  The appellant does not 
argue otherwise.  

Similarly, the record contains no indication, nor has the 
appellant contended, that the veteran would have met the 
durational requirements for a total rating so as to satisfy 
38 U.S.C.A. § 1318, but for clear and unmistakable error in a 
previous decision.  Finally, the Board notes that there is no 
indication that there are additional service department 
records in existence which would provide a basis for 
reopening a claim finally decided during the veteran's 
lifetime.  The appellant has not contended otherwise.  

In cases such as this, where the law and not the evidence is 
dispositive in a case, entitlement to the VA benefits sought 
must be denied due to the absence of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, (1994).  Here, the 
pertinent facts are not in dispute.  Under the law, as the 
veteran was not entitled to receive 100 percent disability 
for the requisite period prior to his death, the appellant is 
not legally entitled to DIC benefits under 38  U.S.C.A. § 
1318. 


ORDER

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is 
denied.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to advise a claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007).  As part of that notice, VA must inform 
the claimant of the information and evidence she is expected 
to provide, as well as the information and evidence VA will 
seek to obtain on her behalf.  In addition, VA must advise a 
claimant to provide any additional evidence in his possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103 (West 
2002); 38 CFR § 3.159(b)(1) (2007).

A review of the record in this case indicates that the 
appellant has never been provided with appropriate 
notification with respect to her claims of service connection 
for end stage renal disease and special monthly compensation 
(SMC), both for purposes of accrued benefits.  Thus, a remand 
is necessary.  

With respect to the appellant's claim of service connection 
for the cause of the veteran's death, although the RO 
provided her with a VCAA notification letter in November 
2005, since that time, the United States Court of Appeals for 
Veterans Claims (Court) provided additional guidance with 
respect to VA's VCAA notification obligations.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include:  (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

The appellant has not yet been provided the necessary 
notification regarding her claim of service connection for 
the cause of the veteran's death.  Thus, a remand is 
necessary.

Accordingly, the case is REMANDED for the following actions:

1.  The appellant and her representative 
should be provided with appropriate 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), which includes an 
explanation as to the evidence and 
information required to substantiate her 
claims for accrued benefits and her claim 
of service connection for the cause of 
the veteran's death, to include the 
notice specified by the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) and 
Hupp v. Nicholson, 21 Vet. App. 342, 352-
53 (2007).

2.  After conducting any development 
necessary based on any response received 
to the VCAA letter, the RO should 
readjudicate the claims, considering all 
the evidence of record.  If the 
disposition remains unfavorable, the RO 
should furnish the appellant and her 
representative with another SSOC and 
afford them an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


